Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 7/7/2022 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action. 

Allowable Subject Matter
3.	Claims 21-38 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 21, 27, and 33 are directed towards a method, system, and non-transitory CRM that include/perform the operations of at least “receiving, by at least one processor of a server, at least one image depicting at least a portion of an object of interest; identifying a set of aspects representing one or more attributes within the at least one image; identifying, for each publication of a set of publications within a publication database of images, a set of metadata descriptors; generating, for each publication of the set of publications, an aspect score, the aspect score generated by at least combining values for each metadata descriptor that matches at least one of the set of aspects representing the one or more attributes of the object of interest within the at least one image; generating a ranked list of publications organized according to at least the aspect score for each publication; and causing presentation of at least a portion of the ranked list of publications at a computing device from which the at least one image was received”.
  	The cited and considered prior art, specifically Chittar (US PGPub 2011/0235902) that discloses receiving a listing image associated with an item listing on a network-based publication system, the listing image including addressable pixels; and detecting, using one or more processors, regions of visually perceptible color change in the listing image by computing a color gradient of the listing image using a plurality of windows of computation to compute the distance between histograms of at least some of the pixels of the listing image, 
	And Jia (US PGPub 2008/0037877) that discloses  providing classified images and an associated classification for each classified image, the associated classification indicating a classification of an object represented by the classified image; identifying classified images that are most similar to the target image; and selecting a classification for the object of the target image based on the classification of the identified classified image, 
	And Wang (US PGPub 2018/0107682) that discloses providing an input image of a publication in a publication corpus as input to a machine learning system; and responsive to said providing, receiving, as output from the machine learning system, a plurality of category probabilities for a plurality of categories, the plurality of category probabilities identifying probabilities that the input image belongs to corresponding categories of the plurality of categories, the plurality of categories being a taxonomy of the publications in the publication corpus, wherein a first category of the plurality of categories has a first publication subset of the publications in the publication corpus, the first publication subset has a first image subset of the publication images of the publications in the publication corpus; and during post-processing after said receiving, within the first category of the plurality of categories, accessing the first image subset clustered into a first plurality of clusters, such that images in a same cluster of the first plurality of clusters have mutual semantic similarity,
	And Moutinho (US PGPub 2017/0060867) that discloses analyzing a media item for use in media matching, comprising: receiving a media item, wherein the media item comprises one or more pictures; extracting multiple visual descriptors from the media item; forming descriptor vectors from the multiple visual descriptors; reducing a dimension of the descriptor vectors to generate projected descriptors; creating cluster keys from the projected descriptors; and updating a matching database using the cluster keys generated from the media item, 
	And Holzschneider (US PGPub 2015/0227557) that discloses a reference image database storing one or more reference feature descriptors associated with one or more reference images, wherein at least one reference image feature is mapped to a plurality of addresses in the reference image database using a plurality of functions; and a processor for executing one or more modules comprising: a query receiving module for receiving, from the mobile device, a first query including one or more query image feature descriptors; a candidate feature descriptors retrieval module for: calculating, for each of the one or more query image feature descriptors, a plurality of addresses using the plurality of functions, and for each of the plurality of addresses, calculating a number of duplicate reference image feature descriptors stored within a pre-defined region of the reference image database; a candidate images retrieval module for: selecting a set of reference image feature descriptors based on the calculated number of duplicate reference image feature descriptors; an image matching module for: comparing the selected set of reference image feature descriptors with the one or more query image feature descriptors to determine if any reference image mages the query image; the server further configured to perform the steps of if a matching reference image is determined, obtaining additional information associated with the at least one matching reference image from an annotation database, and transmitting the additional information to the mobile device for displaying as additional information relating to the at least one item of interest to the user,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 21, 27, and 33 are allowed.
	Claims 22-26, 28-32, and 24-28 are allowed for being dependent upon allowed base claims 21, 27, and 33.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664